Citation Nr: 1120118	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-48 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran (Appellant) represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel







INTRODUCTION

The Veteran had active military service from April 1967 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By that rating action, the RO denied service connection for bilateral hearing loss.  The Veteran appealed the RO's May 2009 rating action to the Board.

In a January 2010 statement to VA, the Veteran cancelled his hearing before a Veterans Law Judge at a local RO.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2010). 


FINDINGS OF FACT

1.  The Veteran's assertion that his current hearing loss is etiologically related to in-service acoustic trauma is not competent evidence.

2.  Hearing loss was not shown during military service, was not manifested to a compensable degree within one year following discharge from service, and is not related to a disease or injury of service origin. 


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by military service, nor may sensorineural hearing loss be presumed to have been incurred due to active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, via a December 2008 letter, the RO provided the Veteran with complete VCAA notice with respect to his claim for service connection for bilateral hearing loss.  Pelegrini, supra.  

In addition, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via the above-cited letter, VA informed the Veteran of the Dingess elements.

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the claim for service connection for bilateral hearing loss analyzed in the decision below.

Regarding VA's duty to assist the Veteran with his claim for service connection for bilateral hearing loss, the record includes service treatment records (STRs) and post-service VA treatment and examination records.  In addition, in April 2009, VA examined the Veteran to determine the etiology of his bilateral hearing loss.  A copy of the April 2009 VA examination report is contained in the claims file.

II. Laws and Regulations

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that his current hearing loss is the result of exposure to in-service acoustic trauma.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for certain chronic diseases, such as sensorineural hearing loss, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  his regulation provides hearing loss is a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385 (2010).  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  Id.

The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 160 (1993).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids. 38 C.F.R. § 4.16(a) (2010).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Merits Analysis

The Veteran contends that he has bilateral hearing loss as a result of exposure to acoustic trauma while serving as an Aircraft Crew Chief in the Republic of Vietnam (RVN).  The Veteran maintains that although he had some post-service occupational noise exposure as a tool and die machinist, the machine that he worked on since the 1980s was found not to require hearing protection in accordance with the Occupational Safety and Health Act (OSHA).  (See VA Form 21-4138, Statement in Support of Claim, accepted as the Veteran's Notice of Disagreement, received by VA in June 2009).  

As the Veteran's Report of Separation from the Armed Forces (DD 214) reflects that he was assigned to the 225th Aviation Company, that his military occupational specialty was a "MULTI ENG" and that his last permanent duty station was APO 96316, which was the APO for Tuy Hoa Air Base in the Republic of Vietnam (RVN), the Board finds his reports of noise exposure credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a)(West 2002); Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss because the competent evidence is against the finding that there is a nexus to military service.

The Veteran's STRs contain audiograms that were performed at service enlistment in January 1967, as well as in June 1967 and at service separation in March 1969.  These audiograms show that the Veteran's auditory thresholds in the frequencies of 500, 1000, 2000, 3000 and 4000 were less than 40 decibels in the right ear and none of the frequencies were greater than 25 decibels.  In fact, an audiogram performed at service separation in March 1969 showed decibels in the above-cited frequencies that were higher than at service enlistment in January 1967.  The Veteran's ears were evaluated as "normal" at service separation in 1969.  On a Report of Medical History, dated in March 1969, the Veteran denied having had hearing loss. 

The question to be answered is whether the Veteran currently has bilateral hearing loss disability for VA purposes, and, if so, whether such disability is linked to the reported in-service noise exposure.  The medical evidence shows that the Veteran has bilateral hearing loss as defined by VA.  (See April 2009 VA audiological examination report, reflecting speech recognition scores that were less than 94 percent).

A significant lapse in time between service and evidence of post- service medical treatment may be considered as part of the analysis of a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed Cir. 2000).  The first post-service medical evidence of a bilateral hearing loss disability for VA compensation purposes was in 2003.  (See October 2008 VA treatment record, reflecting that the Veteran had met the criteria for VA hearing loss disability in accordance with the above-cited regulatory criteria via a December 2003 audiogram).  The Board finds that the considerable gap in time between references to bilateral hearing loss complaints from service discharge in 1967 to 2003 militates against the probative value of the Veteran's account of his symptoms prior to 2003.  The Board accordingly finds his account concerning the occurrence of his bilateral hearing loss symptoms prior to 2003 to lack credibility.  

As to the medical opinion evidence in this case, the Board notes that there is one opinion and it is against the claim.  In April 2009, a VA examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's hearing loss had been caused by, or was a result of, in-service acoustic trauma.  The VA examiner's opinion was provided after an audiological examination of the Veteran and a review of the claims file.  More importantly, the VA examiner provided a complete rationale for his opinion and cited to the records reviewed.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiner reasoned that audiometric results at the Veteran's induction and separation audiograms were within normal limits and showed no significant difference from January 1967 to March 1969.  (See April 2009 VA examination report).  This opinion is consistent with the evidence of record, namely, the Veteran's STRs, which show that auditory thresholds in some of the frequencies of 500, 1000, 2000, 3000 and 4000 were higher at service separation in March 1969 than at service enlistment in January 1967.  This opinion is uncontroverted and weighs against the claim for service connection for bilateral hearing loss.  (See April 2009 VA audio examination report).

Moreover, as there is no evidence of bilateral hearing loss manifested to a compensable degree within a year of the Veteran's discharge from service in March 1969, service connection is also not warranted for this disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board concludes that the preponderance of the evidence therefore is against the claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit- of- the- doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to the Veteran's contention that his current bilateral hearing loss is etiologically related to acoustic trauma during his period of military service, he is not medically qualified to render such an opinion.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;
(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for the cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge, he is not competent to relate his current bilateral hearing loss to acoustic trauma sustained during military service.  Barr, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).

Finally, the Board is cognizant of the April 2009 VA examiner's statement that if the Veteran was able to secure post-service occupational hearing test reports from the 1970s, that these records "would certainly support his claim."  Id.  However, the Veteran specifically indicated in his June 2009 Notice of Disagreement that the above-cited occupational records were not available and that he did not retain any personal copies.  Thus, at this time, the Board advises the Veteran that if he acquires medical evidence showing that he had sought treatment for his hearing loss in the 1970s, as he has alleged, and/or medical evidence that establishes an etiological relationship between his current bilateral hearing loss to his in-service acoustic trauma, he should submit this evidence to VA in support of his claim. 


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


